ORDER OF DISMISSAL

MUSGRAVE, Judge:
On January 26, 2006, the Court ordered the parties “to show cause, if there be any, by February 27, 2006, why this action should not be dismissed for lack of prosecution. . . .” Grunert v. United States Sec’y of Agrie., 30 CIT_,_, Slip Op. 06-16 at 1 (2006). This deadline has now elapsed and no party has shown cause why this action should not be dismissed. Therefore, upon its own initiative pursuant to Rule 41(b)(3) of the Rules of this Court, and after consideration of all responses to the Court’s Show Cause Memorandum Order, the complaint, and all other pertinent papers, it is hereby
ORDERED that plaintiff’s complaint is dismissed for lack of prosecution.